Citation Nr: 0937354	
Decision Date: 10/01/09    Archive Date: 10/14/09

DOCKET NO.  05-10 542	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a renal disorder, 
to include as secondary to service-connected disability.

2.  Entitlement to service connection for sleep apnea 
syndrome, to include as secondary to service-connected 
disability.  

3.  Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD), to include as secondary to service-
connected disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Gielow, Associate Counsel


INTRODUCTION

The Veteran retired from active duty in August 1980 with over 
21 years of service.

This matter comes before the Board of Veterans' Appeals 
(Board) from a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in  
Montgomery, Alabama.

The issue of entitlement to service connection for a renal 
disorder is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  A chronic respiratory disorder was not manifest during 
service; pathology associated with either sleep apnea and 
COPD was not identified until 1999. 

2.  The Veteran's currently-diagnosed COPD and sleep apnea 
are unrelated to service or any service-connected disability.


CONCLUSIONS OF LAW

1.  Sleep apnea syndrome was not incurred in or aggravated by 
service, nor is it proximately due to or the result of 
service-connected disability.  38 U.S.C.A. §§ 1110, 1131, 
5103(a), 5103A (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 
3.303, 3.310 (2009).

2.  COPD was not incurred in or aggravated by service, nor is 
it proximately due to or the result of service-connected 
disability.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 3.303, 3.310 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the relevant laws and regulations, service connection 
may be granted for a disability resulting from disease or 
injury incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002).  If a chronic disease is 
shown in service, subsequent manifestations of the same 
chronic disease at any later date, however remote, may be 
service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2009).  However, 
continuity of symptoms is required where a condition in 
service is noted but is not, in fact, chronic or where a 
diagnosis of chronicity may be legitimately questioned.  
38 C.F.R. § 3.303(b) (2009).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2009).  The Board must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either case, or 
whether the preponderance of the evidence is against the 
claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

	In addition to the regulations cited above, service 
connection is warranted for a disability which is aggravated 
by, proximately due to, or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310 (2009).  Any additional 
impairment of earning capacity resulting from an already 
service-connected condition, regardless of whether or not the 
additional impairment is itself a separate disease or injury 
caused by the service-connected condition, should also be 
compensated.  Allen v. Brown, 7 Vet. App. 439 (1995).  When 
service connection is thus established for a secondary 
condition, the secondary condition shall be considered a part 
of the original condition.  Id.  
	
	The Board notes that 38 C.F.R. § 3.310 was amended effective 
October 10, 2006.  Under the revised § 3.310(b) (the existing 
provision at 38 C.F.R. § 3.310(b) was moved to sub-section 
(c)), any increase in severity of a nonservice-connected 
disease or injury proximately due to or the result of a 
service-connected disease or injury, and not due to the 
natural progress of the disease, will be service-connected.  
As the Veteran filed his claim in May 2003, the amendment is 
not applicable to the current claim. 

The Board has reviewed all of the evidence in the Veteran's 
claims folder.   Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the extensive evidence of 
record.  Indeed, the United States Court of Appeals for the 
Federal Circuit has held that the Board must review the 
entire record, but does not have to discuss each piece of 
evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. 
Cir. 2000).  Therefore, the Board will summarize the relevant 
evidence where appropriate, and the analysis below will focus 
specifically on what the evidence shows, or fails to show.  

In the present case, the Veteran is claiming entitlement to 
service connection for sleep apnea and COPD.  It is his 
contention that, if his disabilities are not directly related 
to service, his disorders are secondary to his service-
connected disabilities (diabetes mellitus and/or coronary 
artery disease with hypertension).   

A review of service treatment records is negative for any 
complaints of, treatment for, or a diagnosis related to the 
lungs or reasonably attributed thereto.  The Veteran did not 
report any frequent trouble sleeping or any history of 
asthma, chronic cough, or pain or pressure in his chest 
during Report of Medical History in April 1980.  Although he 
reported shortness of breath in April 1980, the physician 
indicated that it was present especially after physical 
exertion, such as running one to one-and-a-half miles and 
that the condition never required treatment.  

Importantly, no diagnosis of a chronic respiratory disorder 
was made.  In fact, a negative chest X-ray was noted on his 
separation examination, and a clinical evaluation revealed 
"normal" findings of the lungs and chest.  Therefore, no 
chronic respiratory disorder was noted in service.  

	Next, post-service evidence does not reflect respiratory 
symptomatology for many years after service discharge.  
Specifically, the evidence does not reflect treatment related 
to COPD for approximately 19 years following active service.  
In fact, despite seeking medical treatment for a myriad of 
other disorders over the years, treatment records 
consistently reported that lung examinations that were clear 
to auscultation and palpation.  
	
	Moreover, although a September 1989 chest X-ray showed a 
small area of the left lower lobe with atelectasis, it does 
not appear that a chronic respiratory disorder was diagnosed.  
To the contrary, an August 1993 chest X-ray was negative for 
acute or active disease, and it was not until several years 
thereafter, in 1999, that the Veteran was diagnosed with COPD 
after a July 1999 pulmonary function test revealed slightly 
reduced diffusion capacity.   

As to sleep apnea, it is unclear when the Veteran first 
exhibited symptomatology consistent with this disorder.  In a 
thorough private evaluation dated in May 1999, no mention was 
made of sleep apnea or any symptoms reasonably attributed 
thereto; however, in a September 2000 VA examination, he 
reported that he had sleep apnea and had been treated with C-
pap.  

	Even assuming respiratory symptomatology as early as 1999 for 
COPD and sleep apnea, this dates the onset of the disorders 
to nearly 20 years after discharge.  Therefore, the competent 
evidence does not reflect continuity of symptomatology.

	In addition to the absence of documented post-service 
symptomatology related to the respiratory disorders for many 
years, the evidence includes the Veteran's statements 
asserting continuity of symptoms.  The Board acknowledges 
that lay evidence concerning continuity of symptoms after 
service, if credible, is ultimately competent, regardless of 
the lack of contemporaneous medical evidence.  Buchanan v. 
Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  
	
	In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence which it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant. See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990). 
	
	Competency of evidence differs from weight and credibility. 
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
latter is a factual determination going to the probative 
value of the evidence to be made after the evidence has been 
admitted. Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may 
affect the credibility of testimony, it does not affect 
competency to testify").
	
	In this case, the Veteran is competent to report symptoms 
because this requires only personal knowledge as it comes to 
him through his senses.  Layno, 6 Vet. App. at 470.   He has 
indicated that he continued to experience respiratory 
symptoms after service, and that his symptoms gradually 
worsened.  
	
	In determining whether statements submitted by a veteran are 
credible, the Board may consider internal consistency, facial 
plausibility, and consistency with other evidence submitted 
on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 
(1995).  The Board is not required to accept an appellant's 
uncorroborated account of his active service experiences.  
Wood v. Derwinski, 1 Vet. App. 190 (1991).
	 
	In this case, the Board finds that the Veteran's reported 
history of continued respiratory symptomatology since active 
service, while competent, is nonetheless not credible.  
	
	First, the Board emphasizes the multi-year gap between 
discharge from active duty service (1980) and initial 
reported symptoms related to a respiratory disorder in 
approximately 1999 (nearly a 20-year gap).  See Maxson v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period 
of absence of medical complaints for condition can be 
considered as a factor in resolving claim); see also Mense v. 
Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board's 
denial of service connection where veteran failed to account 
for lengthy time period between service and initial symptoms 
of disability).
	
	Further, the Board finds that the Veteran's reported history 
of continued respiratory problems since active service is 
inconsistent with the other evidence of record.  Indeed, 
while he stated that his disorders began in service, the 
separation examination was absent of any complaints.  
Moreover, the post-service evidence does not reflect 
treatment related to respiratory disorders for nearly 20 
years following active service.  Madden v. Gober, 125 F.3d 
1477, 1481 (the Board is entitled to discount the credibility 
of evidence in light of its own inherent characteristics and 
its relationship to other items of evidence).  
	
	The Board has weighed the Veteran's statements as to 
continuity of symptomatology against the absence of any 
evidence of a chronic respiratory disorder until 1999, 
despite repeated examinations and chest X-rays during that 
time period, and finds his recollections as to symptoms 
experienced in the distant past, made in connection with a 
claim for benefits, to be less probative.  Therefore, 
continuity has not here been established, either through the 
competent evidence or through his statements.

	Next, service connection may be granted when the evidence 
establishes a medical nexus between active duty service and 
current complaints.  In this case, the Board finds that the 
weight of the competent evidence does not attribute the 
Veteran's COPD or sleep apnea to service, including as a 
result of his service-connected disabilities, despite his 
contentions to the contrary.    
	
	To that end, the Veteran underwent a February 2004 VA 
examination undertaken specifically to address the issues on 
appeal.  At that time, he reported a causal connection 
between his current respiratory disorders and his service-
connected disabilities.  After a physical examination, the 
examiner diagnosed COPD and sleep apnea; however, he opined 
that the service-connected cardiovascular problems were not 
the cause of the Veteran's disorders.  
	
	Specifically, he noted that the Veteran's ongoing history of 
tobacco abuse was a well-recognized cause of COPD and would 
be expected to contribute to his continued respiratory 
deterioration in the future.  Moreover, he found no relation 
to sleep apnea to the Veteran's service-connected coronary 
artery disease or hypertension. 
	
	Further, there is no other contradicting medical evidence of 
record, nor any other competent nexus that would suggest a 
direct relationship between the Veteran's respiratory 
disorders and service.  Therefore, the Board finds the VA 
examiner's opinion to be of great probative value.  
	
The Board has also considered the Veteran's statements 
asserting a nexus between his currently-diagnosed respiratory 
disorders and active duty service.  However, while the Board 
reiterates that he is competent to report symptoms as they 
come to him through his senses, COPD and sleep apnea are not 
the types of disorders that a lay person can provide 
competent evidence on questions of etiology or diagnosis.  
See Robinson v. Shinseki, 557 F.3d 1355 (2009).  

Such competent evidence has been provided by the medical 
personnel who have examined the Veteran during the current 
appeal and by service records obtained and associated with 
the claims file.  Accordingly, here, the Board attaches 
greater probative weight to the clinical findings than to his 
statements.  See Cartright, 2 Vet. App. at 25.  

In light of the above discussion, the Board finds that 
equipoise is not shown, and the benefit of the doubt rule 
does not apply.  As the weight of the evidence is against the 
Veteran's claims for service connection for sleep apnea and 
COPD, the Board is unable to grant the benefits sought.

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2009).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

When VCAA notice is delinquent or erroneous, the "rule of 
prejudicial error" applies.  See 38 U.S.C.A. § 7261(b)(2).  
In the event that a VA notice error occurs regarding the 
information or evidence necessary to substantiate a claim, VA 
bears the burden to show that the error was harmless.  
However, the appellant bears the burden of showing harm when 
not notified whether the necessary information or evidence is 
expected to be obtained by VA or provided by the appellant.  
See Shinseki v. Sanders, 556 U.S. ___ (2009).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the Veteran in June 2003 that fully addressed 
all notice elements and was sent prior to the initial RO 
decision in this matter.  The letter informed him of what 
evidence was required to substantiate the claims and of his 
and VA's respective duties for obtaining evidence.  Under 
these circumstances, the Board finds that the notification 
requirements of the VCAA have been satisfied as to both 
timing and content.

With respect to the Dingess requirements, the Veteran was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disabilities on appeal.  However, there is no prejudice in 
issuing a final decision because the preponderance of the 
evidence is against the claims for service connection.  

Accordingly, any questions as to the appropriate disability 
rating or effective date to be assigned are moot.  Therefore, 
adequate notice was provided to the Veteran prior to the 
transfer and certification of his case to the Board and 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist a veteran in the development of 
the claim.  This duty includes assisting him or her in the 
procurement of service treatment records and other pertinent 
records, and providing an examination when necessary.  See 
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2009). 

After a careful review of the file, the Board finds that all 
necessary development has been accomplished, and therefore 
appellate review may proceed without prejudice to the 
Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
First, the RO has obtained VA treatment records, and the 
Veteran submitted private treatment records and statements on 
his behalf.   

	Additionally, a VA examination and specific medical opinions 
pertinent to the issues on appeal were obtained in February 
2004.  Further, the Board finds that the VA examination was 
adequate for evaluation purposes.  Specifically, the examiner 
reviewed the claims file, interviewed the Veteran, and 
conducted a physical examination.  There is no indication 
that the VA examiner was not fully aware of the Veteran's 
past medical history or that he misstated any relevant fact.  
Therefore, the available records and medical evidence have 
been obtained in order to make adequate determinations as to 
these claims.  

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claims that has not been obtained.  
Hence, no further notice or assistance is required to fulfill 
VA's duty to assist in the development of the claims.  Smith 
v. Gober, 14 Vet. App. 227 (2000), aff'd, 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).


ORDER

Service connection for sleep apnea syndrome is denied.  

Service connection for COPD is denied.


REMAND

	With regard to the Veteran's service-connection claim for a 
renal disorder, the Board finds that additional development 
is required to satisfy VA's obligations under the VCAA.   
Specifically, the Board finds that another VA examination is 
warranted.  
	
	In this case, the February 2004 VA examination did not reveal 
a diagnosis of a renal disorder; the examiner instead noted 
essentially normal renal function, with slight proteinuria.  
However, there is contradictory medical evidence of record.  
Specifically, private medical evidence reflects a diagnosis 
of and treatment for renal insufficiency in 2003 and 2004, 
and more recent VA treatment reports from 2006 indicate a 
positive medical history for proteinuria.  
	
	Moreover, service treatment records reflect that the Veteran 
underwent a nephrectomy in 1961 to remove a nonfunctioning 
left horse-shoe kidney.   Importantly, according to his 
Report of Medical History upon separation from service in 
April 1980, it was noted that the left nephrectomy resulted 
in hypertension and elevated levels of uric acid and that he 
was prescribed medications for his uricemia. 

Given the medical evidence of record reflecting a current 
diagnosis of renal insufficiency, as well as kidney-related 
pathology in service, the Board finds that there is 
insufficient medical evidence to decide the claim.  
Therefore, the Board finds that a VA examination and medical 
opinion is required to determine the nature and etiology of 
the Veteran's renal disorder.  McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).
  
Accordingly, the case is REMANDED for the following actions:

1.  Obtain outpatient treatment records 
from the VA Medical Center in Birmingham, 
Alabama, for the period from March 2009 
to the present.  Any negative search 
result should be noted in the record.  

2.  Schedule the Veteran for an 
appropriate examination to determine the 
nature and etiology of his claimed renal 
disorder.  The examiner should be 
provided with the claims file for review 
in conjunction with this examination.  

The examiner is requested to offer an 
opinion as to whether it is at least as 
likely as not (a 50 percent probability 
or higher) that a renal disorder, if 
shown, is related to service, including 
as a result of a left nephrectomy, or is 
otherwise casually related to his 
service-connected cardiovascular 
disabilities of diabetes mellitus or 
coronary artery disease with 
hypertension.  All opinions are to be 
accompanied by a clear rationale 
consistent with the evidence of record.

3.  The RO should then readjudicate the 
claim for entitlement to service 
connection for a renal disorder.  

If the benefit sought is not granted, the 
Veteran and his representative should be 
furnished a supplemental statement of the 
case and be afforded an opportunity to 
respond.  The case should then be 
returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


 Department of Veterans Affairs


